UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-7600
ROBERT T. BENNAFIELD,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Henry C. Morgan, Jr., District Judge.
                     (CR-00-57, CA-02-134-4)

                      Submitted: March 14, 2003

                      Decided: March 28, 2003

        Before WILKINS, Chief Judge, and LUTTIG and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Oldric Joseph Labell, Jr., Newport News, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, Robert E. Bradenham II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BENNAFIELD
                               OPINION

PER CURIAM:

   Robert T. Bennafield was convicted under 21 U.S.C. § 844(a)
(2000) of simple possession of at least five grams of a substance con-
taining cocaine base, Count One, and simple possession of more than
fifty grams of a substance containing cocaine base, Count Two. We
affirmed Bennafield’s conviction on Count Two, vacated as to Count
One, and remanded for resentencing. United States v. Bennafield, 287
F.3d 370 (4th Cir.), cert. denied, ___ U.S. ___, 123 S.Ct. 388 (2002).
On remand, Bennafield was sentenced to 213 months imprisonment
on Count Two. He moved to vacate the sentence, arguing that his con-
viction under the fourth sentence of 21 U.S.C. § 844(a) (2000) was
improper because that offense is not a lesser included offense of the
charge of the indictment, 21 U.S.C. § 841(a) (2000). The district court
denied that motion, and Bennafield appealed. We affirm.

   Bennafield asserted the issue he now seeks to raise in his brief in
his initial direct appeal. In considering this claim, we concluded that,
to the extent the jury instruction on simple possession was error, it
was invited. Id. at 325. Accordingly, we declined to decide whether
the offense stated in the fourth sentence of § 844(a) is a lesser
included offense of § 841(a).

   Under the mandate rule, the district court was "bound to carry the
mandate of the upper court into execution and could not consider the
questions which the mandate laid at rest." Sprague v. Ticonic Nat’l
Bank, 307 U.S. 161, 168 (1939). "[W]here an issue was ripe for
review at the time of an initial appeal but was nonetheless foregone,
the mandate rule generally prohibits the district court from reopening
the issue on remand unless the mandate can reasonably be understood
as permitting it to do so." United States v. Ben Zvi, 242 F.3d 89, 95
(2d Cir. 2001); see also United States v. Aramony, 166 F.3d 655, 662
(4th Cir. 1999). A district court may consider issues foreclosed by the
mandate in the following "extraordinary circumstances:" (1) change
in controlling legal authority, (2) significant new evidence, or (3) a
blatant error resulting in serious injustice. United States v. Bell, 5 F.3d
64, 67 (4th Cir. 1993).
                    UNITED STATES v. BENNAFIELD                     3
   Here, our mandate vacated the conviction of Count One, affirmed
the conviction of Count Two, and remanded for resentencing.
Accordingly, Bennafield is not entitled to review of his conviction on
Count Two unless he can show "extraordinary circumstances."
Because Bennafield has failed to show such circumstances, the dis-
trict court properly followed the terms of our mandate and declined
to consider Bennafield’s claim.

   Therefore, we affirm in Bennafield’s conviction and sentence on
Count Two. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED